 Case 2:20-cv-07775-JMV-MF Document 1 Filed 06/25/20 Page 1 of 14 PageID: 1



NATHANIEL A. WEISBROT (NW6029)
LAW OFFICE OF N. ARI WEISBROT LLC
1099 Allessandrini Avenue
New Milford, New Jersey 07646
(201) 788.6146
aweisbrot@weisbrotlaw.com
Attorneys for Plaintiffs

                      IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


  HOME REVOLUTION, LLC, EVAN SOHN,                      CIVIL ACTION NO:
  and JAY GOLDBERG,


                                                                         Civil Action
                       Plaintiffs

  vs.

  JERRICK MEDIA HOLDINGS, INC., and                                    COMPLAINT
  JEREMY FROMMER,

                        Defendants.



        Plaintiffs Home Revolution, LLC, Evan Sohn, and Jay Goldberg (hereinafter, collectively,

“Plaintiffs”), by way of Complaint against Defendants Jerrick Media Holdings, Inc. and Jeremy

Frommer (hereinafter, collectively, “Defendants”) allege and say as follows:


                                       NATURE OF ACTION

        1.     Plaintiffs bring this Action to force the Defendants to comply with their written

agreements and to recover their significant damages incurred as a result of the Defendants ’

complicated and extensive scheme through which they acquired a valuable business from the

Plaintiffs but then refused to pay for it, refused to register the Plaintiffs ’contractual stock, and

then proceeded to destroy the value of the business through a series of improper actions that
 Case 2:20-cv-07775-JMV-MF Document 1 Filed 06/25/20 Page 2 of 14 PageID: 2



violated the parties ’written agreements.

       2.      Plaintiffs now bring this action alleging fraud, breach of contract, breach of

fiduciary duty, securities fraud, conversion, and unjust enrichment, and seek, among other things,

the recovery of actual, compensatory, consequential, punitive and treble damages, along with their

costs, including reasonable attorneys ’fees.

                                               PARTIES

       3.      Plaintiff Home Revolution, LLC (“Home Revolution”) is a Limited Liability

Company, organized under the laws of the state of Delaware, with a principal place of business

located at 777 South Street, Newburgh, New York 12550.

       4.       Plaintiff Evan Sohn (“Sohn”) is an individual with a place of residence located at

117 E Hudson Avenue, Englewood NJ 07631

       5.      Plaintiff Jay Goldberg (“Goldberg”) is an individual, with a place of residence

located at 260 Arch Road, Englewood, NJ 07631.

       6.      Defendant Jerrick Media Holdings, Inc. (“Jerrick”) is a Nevada Corporation,

registered to conduct business in New Jersey, with a principal place of business located at 2050

Center Avenue, #640, Fort Lee, New Jersey 07024.

       7.       Defendant Jeremy Frommer (“Frommer) is an individual, with a place of residence

located at 2030 Hudson Street, Fort Lee, NJ 07024.

                                   JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 and, with respect to certain claims, 28 U.S.C. § 1367.

       9.      This Court has personal jurisdiction over the Defendants insofar as they reside in

and/or conduct business in this State and in this district. Moreover, all of the transactions occurred



                                                  2
 Case 2:20-cv-07775-JMV-MF Document 1 Filed 06/25/20 Page 3 of 14 PageID: 3



in this District and the causes of action arose herein.

        10.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b)(l) and (2) because

all Defendants reside in this District and a substantial part of the events giving rise to the claims

occurred in this District.

                                    STATEMENT OF FACTS


        11.     Prior to March 3, 2019, Seller’s Choice was a wholly owned division of Plaintiff

Home Revolution, a digital “marketing solution” provider dedicated to the interests, growth, and

profitability of e-commerce brands. Plaintiffs Sohn and Goldberg were the sole members of Home

Revolution.

        12.     Plaintiffs dedicated a significant amount of money, time, resources, and good-will

growing and developing Seller’s Choice into a valuable and successful business.

        13.     Defendant Jerrick is also in the “technology solutions” industry, primarily through

its on-line content publishing arm - - Vocal Media. Defendant Frommer is the Founder, Chief

Executive Officer, and principal shareholder of Jerrick.

        14.     In late 2018, Frommer and Jerrick approached the Plaintiffs to discuss the

possibility of acquiring Seller’s Choice.

        15.     In or about March 2019, Frommer sent Plaintiffs what purported to be a binding

letter of intent from Jerrick to acquire Seller’s Choice, with an employment agreement for

Goldberg. The proposal was rejected by Plaintiffs.

        16.     On or about May 9, 2019, Frommer sent Plaintiffs a revised term sheet valuing

Sellers Choice at $2 million and offering to acquire 14% of the Seller’s Choice asset from Home

Revolution immediately, and the balance to be acquired by September 15, 2019. The offer

contemplated consideration of $1 million in cash and $1 million in Jerrick stock, with the stock


                                                  3
 Case 2:20-cv-07775-JMV-MF Document 1 Filed 06/25/20 Page 4 of 14 PageID: 4



to be valued on a Volume Weighted Average Price (“VWAP”) formula tied to the public stock

price from the execution date of the initial Term Sheet to the Closing Date of acquisition.

       17.      At the time, Frommer represented to Plaintiffs that Jerrick expected its stock “up-

list” to a national stock exchange to occur in September 2019. Plaintiffs insisted that the entire

cash portion of the price be paid in full at closing.

       18.     On August 29, 2019, Frommer informed Plaintiffs that that the “deal was off.”

       19.     Thereafter, the parties continued to negotiate the acquisition.

       20.     In or about September 2019, the parties agreed to sell to Jerrick 100% of Seller’s

Choice in exchange for $1 million in stock (with the stock to be valued on a Volume Weighted

Average Price (“VWAP”) formula tied to the public stock price from the execution date of the

initial Term Sheet to the Closing Date of acquisition) plus $1 million in cash which would be paid

as follows: (1) $340,000 at closing and, (2) the balance as a promissory note and Security

Agreement (the “Agreement”).

       21.     Pursuant to the Agreement, the Plaintiffs ’shares were to be registered in their

names by no later than December 31, 2019.

       22.     The promissory note was to be securitized by the collateral of Seller’s Choice’s

assets, along with Jerrick’s assets, and a promissory note signed and backed by Jerrick (the

“Note”). Included in the Agreement was a specific clause that no assets (especially Seller’s Choice)

were to be diluted, tampered with, and/or absorbed into Jerrick’s operation until the loan and

interest were paid in full. This was a critical inducement by Defendants to convince Plaintiffs to

sell the business.

       23.     As a further inducement and to address concerns about Defendants ’financial ability

and ultimate willingness or ability to pay the outstanding cash that would be due, Defendants



                                                   4
 Case 2:20-cv-07775-JMV-MF Document 1 Filed 06/25/20 Page 5 of 14 PageID: 5



committed to paying 9.5% interest on the note for the first 6 months. To induce an extension of an

additional 6-month option, Frommer offered to escalate the interest by 5% points each month

thereafter (Frommer represented his policy was to pay off notes prior to 6 months) up to a final

12-month final maturity date. Frommer repeatedly represented to Plaintiffs that there would be no

need for the 6-month extension as Jerrick would either: (1) already be up-listed and the loan paid

in full or (2) convince one of Frommer’s investors to loan funds at a lower rate to pay off the

Plaintiffs ’note.

        24.     Plaintiffs would never have entered into the transaction but for Frommer’s promises

and representations that: (1) the up-list would occur in or about late 2019, (2) the promissory note

would be paid in 6-months - - or, at most, 12-months with the escalated interest penalty, (3) their

shares would be registered on or before December 31, 2019, and (4) Seller’s Choice would in no

way be altered or absorbed into Jerrick’s operations until the debt was fully paid.

        25.     On or about December 27, 2019, Goldberg communicated with Frommer to

confirm the December 31, 2019 registrations. Plaintiffs were shocked to learn that Defendants

had no intention of registering their shares by the contractually-required date.

        26.         Like any good Ponzi Scheme, Defendants immediately began to build a tower of

promises to offset their fraud. First, Defendants offered a 50% interest penalty for all interest

payments due. The Plaintiffs reluctantly accepted a $50,000 principal payment and a 40% interest

penalty. Having bought some time, but with no intention to abide by his agreements, Frommer

never sent the paperwork to reflect the agreement. Instead, Defendants unilaterally changed the

agreement and set the interest and penalty payments on a monthly basis and made no principal

payment, as agreed to.

        27.     On or about February 12, 2020, the Plaintiffs again contacted Frommer, who



                                                  5
 Case 2:20-cv-07775-JMV-MF Document 1 Filed 06/25/20 Page 6 of 14 PageID: 6



directed them to Jerrick’s investment banking advisor, in order to finally get their shares registered

along with a UCC filing to further secure the note. It was just another delay tactic.

        28.     On March 4, 2020, Plaintiffs contacted Jerrick’s investment advisor to advise that

the Defendants remained in breach of the Agreement by failing to register their shares.

        29.     On March 31, 2020, Plaintiffs received a series of emails from Jerrick reflecting the

agreed-upon escalated interest, plus the 40% penalty.

        30.     By the end of April 2020, the Defendants still had not: (1) up-listed, (2) registered

Plaintiffs ’shares, (3) paid the note, or (4) paid the accelerated interest. Indeed, by then, Jerrick had

completely altered and absorbed Seller’s Choice into Jerrick’s operations - - effectively precluding

any unwinding or extraction and profitability (in breach of the Agreement) - - and altogether

stopped making payments on the note (in breach of the Agreement).

        31.     On April 28, 2020, Plaintiffs received an email from Jerrick’s counsel, claiming

that Defendants were seeking to reduce the monthly interest to 6.5% and eliminate all penalties.

In effect, Defendants were now seeking to remove the very provisions that induced Plaintiffs to

enter into the agreement and sell Seller’s Choice.

        32.     Defendants ’counsel implied that Plaintiffs were charging egregious interest and

penalties. In fact, those provisions were proposed by Jerrick as inducement for a 6-month

extension of the note as outlined in the executed Agreements.              The provisions were also

consideration for Jerrick’s default on the mandatory registration date.

        33.     It was, of course, a brilliant scheme: induce Plaintiffs into selling the company

with promises that were knowingly false, induce forbearance of their defaults with more promises

and agreements, and then have your lawyer decry those agreements as improper! Use the revenues

of Seller’s Choice for Year end 2019 on the Defendants books reflecting in excess of 90% of total



                                                   6
 Case 2:20-cv-07775-JMV-MF Document 1 Filed 06/25/20 Page 7 of 14 PageID: 7



Jerrick revenues, which Jerrick needed to present to investors and regulatory agencies for up-list

consideration. And, use the same approach with carryover revenue from successful Seller’s Choice

revenue for 2020 Q1 financials for Jerrick’s continued compliance for up-list

       34.     On or about May 4, 2020, Plaintiffs reviewed Jerrick’s Form-10K filing, which

asserted that the Plaintiffs ’Note, disclosed in the 10, K reflected a 9.5% interest rate for 12 months

and not the increased interest that is defined in the promissory note. This was a completely

misleading – and therefore fraudulent - misrepresentation of the parties ’Agreements, in which a

key term was the escalating interest rate.

       35.     With no options, and Frommer’s belief that he had Plaintiffs between a rock and a

hard place (which, in fact, he did), on or about May 5, 2020, the Plaintiffs agreed “without

prejudice,” to a new payment schedule which reduced the immediate cash requirements for Jerrick,

differing the bulk of the interest and penalties for 90 days and an obligation to register Plaintiffs ’

shares within 10 days. However, Defendants continued to refuse to pay off the loan principal, or

even set a date-certain to do so.

       36.     As of April 2020, Defendants have ceased, reduced, or delayed making interest

payments on the Note, neither at the original interest rate, or the contractual penalty rate.

       37.     To date, Defendants have breached the parties ’agreement by: (1) failing to pay the

principal of the note, in the amount of $660,000, (2) failing to pay interest on the Note, (3) failing

to register Plaintiffs ’shares, (4) failing to up-list, and (5) tampering with and absorbing Seller’s

Choice and its assets into Jerrick, thereby precluding any ability to extract, separate, or value its

assets, and by extension, Plaintiffs’ investment.

       38.     Defendants also committed common-law fraud, fraud in the inducement, and

securities fraud, as set forth below.



                                                    7
 Case 2:20-cv-07775-JMV-MF Document 1 Filed 06/25/20 Page 8 of 14 PageID: 8



        39.      Plaintiffs, therefore, bring this action to force Defendants to cure their fraud, meet

their contractual obligations, repay their debt, and reimburse Plaintiffs for the significant damages

caused by Defendants ’misconduct.

                                           FIRST COUNT

         (Violation of New Jersey Uniform Securities Law, N.J.S.A. 49:3-47, et seq.)

        40.      Plaintiffs repeat and reallege the foregoing allegations as if set forth more fully at

length herein.

        41.      Defendants, by virtue of their acts and omissions, as set forth above, have violated

and breached their duties under the New Jersey Uniform Securities Law, N.J.S.A. 49:3-47, et seq.

        42.      Specifically, Defendants are in violation of and have breached their duties under

the New Jersey Uniform Securities Law, N.J.S.A. 49:3-52, by among other things, (i) defrauding

Plaintiffs, (ii) making untrue statements of material fact, and (iii) omitting statements of material

fact.

        43.      Additionally, Defendants are in violation of and have breached their duties under

the New Jersey Uniform Securities Law, N.J.S.A 49:3-52.1, by among other things, (i) refusing to

register Plaintiffs ’stock, (ii) filing and distributing false disclosure statements, (iii) employing

deceptive and fraudulent devices, schemes and artifices to manipulate the value of Plaintiffs ’

investment.

        44.      Further, Defendants are in violation of and have breached their duties under the

New Jersey Uniform Securities Law, N.J.S.A. 49:3-53, by among other things, (i) employing

devices, schemes and artifices to defraud Plaintiffs, (ii) perpetrating a fraud and deceit upon

Plaintiffs (iii) engaging in dishonest and unethical behavior, and (iv) making untrue statements of

material fact and omitting statements of material fact.



                                                   8
 Case 2:20-cv-07775-JMV-MF Document 1 Filed 06/25/20 Page 9 of 14 PageID: 9



        45.      Moreover, Defendants are in violation of and have breached their duties under the

New Jersey Uniform Securities Law, N.J.S.A. 49:3-71, by among other things, their above

described acts and omissions.

                                         SECOND COUNT

             (Fraud in the Sale of Securities in Violation of Section 10(b) of the
    Securities and Exchange Act of 1934, 15 U.S.C.A. Sec. 78j(b) and S.E.C. Rule 10b-5)

        46.      Plaintiffs repeat and reallege the foregoing allegations as if set forth more fully at

length herein.

        47.      Section 10(b) of the Securities and Exchange Act of 1934 (15 U.S.C.A. Sec. 78j(b)

and S.E.C. Rule 10b-5), prohibits the use of manipulative or deceptive practices in the offer and

sale of securities.

        48.      The investments that Defendants agreed to register to Plaintiffs and based upon

which Plaintiffs entered into the agreements with Defendants are securities under applicable

Federal law.

        49.      Defendants carried out a plan, scheme and course of conduct which was intended

to and, throughout the relevant period, did: (i) in their 10K disclosures, deceive the investing public

and Plaintiffs, as alleged herein; (ii) cause Plaintiffs to enter into the agreements described above,

(iii) failed to pay the principal of the note, in the amount of $660,000, (iv) failed to pay interest

on the Note, (v) failed to register Plaintiffs ’shares, (vi) failing to up-list, and (vii) absorbing

Sellers ’Choice into Jerrick, thereby destroying its value, and by extension, Plaintiffs ’investment.

        50.      The Defendants took actions set forth herein. These defendants: (i) employed

devices, schemes, and artifices to defraud; (ii) made untrue statements of material fact and/or

omitted to state material facts necessary to make the statements not misleading; and (iii) engaged

in acts, practices, and a course of business which operate as a fraud and deceit upon the Plaintiff


                                                   9
Case 2:20-cv-07775-JMV-MF Document 1 Filed 06/25/20 Page 10 of 14 PageID: 10



in violation of Section 10(b) of the Exchange Act and Rule 10(b)-5.

       51.       In addition to the duties of full disclosure imposed on Defendants as a result of their

making affirmative statements and reports, or participating in the making of affirmative statements

and reports, or participating in the making of affirmative statements and reports to the Plaintiffs

and the public, they each had a duty to promptly disseminate truthful information that would be

material to investors in compliance with the integrated disclosure provisions of the SEC as

embodied in SEC Regulation S-X (17 C.F.R. § 210.01 et seq.) and S-K (17 C.F.R. §229.10 et seq.)

and other SEC regulations, so that the market prices of those companies would be based on truthful,

complete and accurate information.

       52.       The Defendants, individually and in concert, directly and indirectly, by the use,

means or instrumentalities of interstate commerce and/or of the mails, engaged and participated in

a continuous course of conduct to conceal adverse material information about the business,

business practices, sales performance, product marketing and promotion, operations and future

prospects of Defendants as specified herein.

       53.       By virtue of the foregoing, the Defendants have each violated Section 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

       54.       Defendants, through their above-described acts and omissions, violated Section

10(b) of the Securities and Exchange Act of 1934.

       55.       As a result of Defendants' actions and omissions, Plaintiff has been and continues

to be severely damaged.

                                          THIRD COUNT
                                       (Equitable Accounting)

       56.       Plaintiffs repeat and re-allege the foregoing allegations as if more fully set forth at

length herein.


                                                   10
Case 2:20-cv-07775-JMV-MF Document 1 Filed 06/25/20 Page 11 of 14 PageID: 11



        57.      The oral and written contracts between Plaintiffs and Defendants involve extensive

and complicated accounts and transactions.

        58.      Plaintiffs have made various requests for information regarding the Defendants'

activities with regard to these transactions, all of which have been refused.

        59.      To date, Defendants have refused or have been unable to account for any of the

transactions, up-lists, repayment, and/or Plaintiffs loans and investments and have refused to

demonstrate why they are not complying with their agreements.

        60.      There is no remedy at law that would resolve this issue as fully, adequately, or

expeditiously as an accounting.

                                          FOURTH COUNT
                                             (Fraud)

        61.      Plaintiff repeats and re-alleges the foregoing allegations as if more fully set forth at

length herein.

        62.      As set forth in detail above, and incorporated into this Count by reference,

Defendants made fraudulent misrepresentations and/or omissions of material fact.

        63.      Defendants knew or should have known that their statements were false when

made.

        64.      Defendants intended to deceive Plaintiff with the misrepresentations and omissions

and induce Plaintiffs to act to their detriment by continuing with the sale of their profitable and

successful business and to forebear on their rights upon disclosure of the substantial fraud

committed by Defendants.

        65.      Plaintiffs had no knowledge of the falsity of the Defendants' representations and

omissions and reasonably relied on the Defendants' misrepresentations to their detriment.

        66.      As a result of Defendants' fraud and misrepresentation, Plaintiffs have been


                                                   11
Case 2:20-cv-07775-JMV-MF Document 1 Filed 06/25/20 Page 12 of 14 PageID: 12



damaged in an amount to be determined at trial but in no event less than $5 million.


                                          FIFTH COUNT
                                     (Breach of Fiduciary Duty)

        67.      Plaintiffs repeat and re-allege the foregoing allegations as if more fully set forth at

length herein.

        68.      During the course of their business dealings, Plaintiffs reposed confidence in

Frommer to abide by their agreements, and to safely guard their investments and Frommer

accepted this trust. Frommer agreed to protect and administer Plaintiffs ’money, stock, and

investments.

        69.      As a result, Defendant Frommer had a fiduciary relationship pursuant to which

Frommer owed Plaintiffs a fiduciary duty.

        70.      Pursuant to that fiduciary duty, Frommer also had a duty of loyalty, and was

required to refrain from self-dealing and from taking unfair advantage. He was also required to

disclose all material facts and act in Plaintiffs ’best interest.

        71.      Instead, Frommer exploited Plaintiffs ’trust by defrauding them.

        72.      Accordingly, Frommer breached his fiduciary duty causing the Plaintiffs to suffer

damages.

                                           SIXTH COUNT
                                            (Conversion)

        73.      Plaintiffs repeat and re-allege the foregoing allegations as if more fully set forth at

length herein.

        74.      Defendants acquired Plaintiffs ’company based on false statement, false promises,

and false representations.

        75.      Defendants wrongfully exercised dominion and control over Sellers ’Choice.


                                                   12
Case 2:20-cv-07775-JMV-MF Document 1 Filed 06/25/20 Page 13 of 14 PageID: 13



       76.       Despite repeated requests, Defendants have refused to abide by the very conditions

agreed-to in order to acquire the Company. Therefore, the Defendants have improperly converted

Sellers ’Choice for their own use causing damage to Plaintiffs.

                                         SEVENTH COUNT
                                        (Unjust Enrichment)

       77.       Plaintiffs repeat and re-allege the foregoing allegations as if more fully set forth at

length herein.

       78.       Plaintiffs transferred Sellers ’Choice to Defendants and thus conferred a benefit

upon them. The transfer of ownership of Sellers ’Choice was in consideration of the payment of

$1 million in cash and $1 million in Jerrick Stock.

       79.       Although Plaintiffs transferred ownership of Sellers ’Choice to Defendants, the

Defendants neither paid the purchase price, not registered Plaintiffs ’stock.

       80.       Under the circumstances, it would be inequitable for Defendants to continue to

retain the value of Sellers; ’Choice, or the resulting debt.

                                         EIGHTH COUNT
                                        (Breach of Contract)

       81.       Plaintiffs repeat and re-allege the foregoing allegations as if more fully set forth at

length herein.

       82.       The Agreements set forth above are enforceable contracts between Plaintiffs and

Defendants.

       83.       To date, Defendants have breached the parties ’agreement by: (1) failing to pay the

principal of the note, in the amount of $660,000, (2) failing to pay interest on the Note, (3) failing

to register Plaintiffs ’shares, (4) failing to up-list, and (5) absorbing Sellers ’Choice into Jerrick,

thereby destroying its value, and by extension, Plaintiffs ’investment.


                                                   13
Case 2:20-cv-07775-JMV-MF Document 1 Filed 06/25/20 Page 14 of 14 PageID: 14



       84.      These actions constitute material and significant breaches by the Defendants of the

parties ’Agreements.

       85.      The material breaches of Contract by the Defendants have caused and shall

continue to cause, substantial and irreparable damage to the Plaintiffs and their investments, in an

amount to be determined at trial.



                                     PRAYER FOR RELIEF

       86.      WHEREFORE, Plaintiffs Home Revolution, LLC, Evan Sohn, and Jay Goldberg,

respectfully requests that this Court issue the following relief with respect to the Defendants:

             a. Declare that the Agreements and promissory note have been breached;

             b. An award of compensatory damages, punitive damages and attorney's fees and
                costs; and

             c. Such additional and further relief as the Court may deem just and equitable.




                                                   LAW OFFICE OF N. ARI WEISBROT LLC


                                                        By:
                                                              N. Ari Weisbrot, Esq.

                                                        1099 Allessandrini Avenue
                                                        New Milford, New Jersey 07646
                                                         (201) 788.6146
                                                        aweisbrot@weisbrotlaw.com
                                                        Attorneys for Plaintiffs


    Dated: June 23, 2020




                                                 14
